         Case 1:19-cv-10705-RGS Document 19 Filed 05/07/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


--------------------------------------------------------------X
JOHN HARNOIS,
                                                      Plaintiff,

-against-                                                           Civil Action No:
                                                                    1:19-CV-10705

UNIVERSITY OF MASSACHUSETTS AT
DARTMOUTH, et als
                                              Defendants.
----------------------------------------------------------------X

                 MOTION TO FILE 2nd AMENDED COMPLAINT

       Now Comes John Harnois, Plaintiff, in the above captioned action, pursuant to

Federal Rules of Civil Procedure - Rule 15, and moreover the Court’s ruling of April

25, 2019 to file his 2nd Amended Complaint in the form annexed hereto. The 2nd

amended complaint adds two counts and names two Defendants.

       WHEREFORE: For the foregoing reasons, Plaintiff prays this Court will
grant him leave to file his 2nd amended complaint.

May 7, 2019


                                     Respectfully submitted.

                                     By: /s/ John Harnois, Pro se
                                     53 Child Street, Unit 669, Warren, RI 02885
                                     Doe.john.123199@gmail.com


                                                                                       1
         Case 1:19-cv-10705-RGS Document 19 Filed 05/07/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of May, 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

Denise Barton, Attorney at Law
UMASS Office of General Counsel and Counsel of Record for All Defendants
333 South Street, Shrewsbury, Massachusetts 01545
Phone: 774-455-7300




                                                                                                      2
